Title: To James Madison from Richard O’Brien, 11 October 1802 (Abstract)
From: O’Brien, Richard
To: Madison, James


11 October 1802, Algiers. Reports the arrival on 6 Oct. of Captain Morris and four of his crew from Tripoli. “Two of his Crew being British and 2 french were Claimed and given up at Tripoli to the Consuls of their nations.” At O’Brien’s request, the dey of Algiers requested the freedom of the American crew on 5 and 7 July from the pasha of Tripoli, who could not refuse the dey’s “friendly and presing request.” On 7 Oct. the dey sent Morris and crew to the American house with his compliments as a present to the U.S. government. On 8 Oct. O’Brien went to thank the dey, who offered to render more important service to the U.S., referring to peace with Tripoli. “I much thanked Patroon Grandi—whom Observed that one hand washed the other and both The face.” The dey then asked when timber and other items would arrive from the U.S.; “I hope Said Vessel will arrive here Shortly.” Regarding Cathcart’s appointment, “the dey was much dissatisfyed Said he wanted here an American with a Clean face … and That he would write a letter by Capt Morris to The President of the UStates and for me to explain fully his motives for Objecting to receive Mr. Cathcart. That he was an Enemie to Algiers & tripoli and of Course not a fit agent for The Ustates to have in Barbary.” In response to the dey’s “very strong letter on our affairs to The Pascha,” the latter said he would allow his ambassador, who came to Algiers with Morris, “to Conclude The business” if O’Brien were empowered to do so “and it should be the deys presing request.” “It has been intimated to me by One of the ministry here that The Terms of our peace at the first demand” will be $75,000 in cash and presents to Tripoli and $45,000 to Algiers. “The Custom of those Govts. is to demand a great Sum at first in order to see what you might offer. Their ideas is extravagt. but Could in my Opinion be much reduced.” The pasha of Tripoli seems disinclined to make peace independent of the dey “as it might incur his displeasure and The result would be that the Govt of Tunis might Commit an over[t] act against Tripoli—and that power had no Claim of friendship on Algiers, further with force in the power of the Consul at Algiers he will allways have it in his power to keep tripoli Subservant to Algiers and allso on many of the US. affairs relative to Tunis.” Points out that when the pasha “began to growl three years past” O’Brien had “refered The Opinion of Mr Cathcart & Eaton” with his own to William Loughton Smith, who agreed with the other two. O’Brien had suggested giving $10,000 to the pasha by way of the dey; “so that difference of Opinion neglect and a hatred to the Consul at Tripoli—as the Pascha of tripoli declares, Occasioned The war the Presidt. that ordered the Peace with Tripoli was no more … and next the dey that gaurenteed it went to his long home, and it required money and presents to give our peace their security at Tripoli and Algiers.”
If peace with Tripoli is bought it will give a bounty to Algiers and Tunis “to Make extraordinary demands, or to search for difficulties … but if we dash at Tripoli denmark we will Secure our peace with Swede Tunis and rusia Algiers [sic].” Advises sending four frigates and four schooners to Tripoli by 1 May with $40,000, and $10,000 more “to be given to those whom would there render you a Service,” and then enlisting the aid of Bryan McDonogh and Leon Farfarra—“both of the greatest influence with the Pascha of Tripoli”—to convince him the ships came “to prosecute the war with rigour.” “I would again make the dey of Algiers to gaurentee the treaty of tripoli and appoint McDonough the Consul for The UStates at Tripoli.” Would give the dey $20,000 and his ministry $10,000, which would assure U.S. peace with Tripoli. Believes the U.S. has inadvertently injured McDonogh, who “is a good man and has ever been a sincere friend to the UStates,” which should now do him justice. “Believe me you are Misinformed. The Bearer of this dispatch Can give you real information on this Subject and of All others relative to Tripoli.” Cathcart and McDonogh were not on friendly terms at Tripoli. McDonogh was the first person considered by Barlow for U.S. consul at Tripoli, but a malicious letter from Tripoli to the former dey caused his appointment to be “laid aside.” McDonogh “rendered our Affairs Services of magnitude much contributed to The liberation of the US. Brig Sophia then under my command with a great Sum of the Public Money.” He was a friend and protector to the imprisoned crew of the Betsey. Cathcart was jealous of McDonogh; “he got himself into difficulties & Charged them on to the Innocent McDonough.” Cathcart wrote to Dale and King complaining about him. A complaint was lodged with the British government which deprived McDonogh of his appointment as British consul at Tripoli. “Documents of the first Magnitude will prove What I thus detail to you.”
When he asked the dey to write to the pasha of Tripoli, he informed the dey and ministry he would pay $5,000 for Morris and all the crew members—nine total—but he will keep his word and be answerable to the dey for this amount even though only five seamen arrived. Believes the dey’s views are “much beyond” $5,000. The gifts the dey sent to the pasha in return for the Americans included 10,000 measures of wheat, a gold-sheathed sword, “a pair of pistols—Elegant,” a caftan worth $150, and a ring worth $500. The dey gave the pasha’s ambassador a watch and money amounting to $1,000. Along with Morris and four of the crew the pasha had also sent the dey a group of ten blacks including five eunuchs. “To this Vessel with now The deys presents in return for tripoli the dey demanded My Pass & Certificate I have given the same as pr. Copy.” Reports that in August, Denmark gave the pasha of Tripoli $30,000, an annuity of $5,000, and presents for five years’ peace, for a total cost of $60,000. “The french Consul is Charged by his govt to make the peace of Sweden with Tripoli.” Report is that Swedes paid $60,000 in September 1802, a ransom of $60,000 for fifty-two captives at Tripoli and twenty-nine at Algiers, and presents worth $10,000, which will amount to $130,000 plus an annuity of $5,000. “This business” is guaranteed by Napoleon. Dutch admiral de Winter arrived at Tripoli in September and will have to pay almost as much as the Danes. France has given Tripoli a fourteen-gun corsair and presents worth $25,000—“has not Bonapart his Views.” Tripoli recently purchased a sixteen-gun corsair from the British at Algiers, “which with others & 6. at present below Sicille—with the peace with The Deans dutch Swedes Spanish french British rusians imperials regusies and portugal—will not Tripoli Corsairs—have it in their power to Capture American Vessels.” “I pray your attention to The proposed plan of 4 frigts. &c. with them The Money it is everything in Barbary—Cash in hand.” If the ship with annuities does not arrive soon, “I will be obliged—to Make Sacrafices you Know—we are in debt and has not a shure Credit.” “For all particulars relative to Tripoli I refer you to The Bearer Capt Morris.”
 

   
   RC, three copies (DNA: RG 59, CD, Algiers, vol. 6). First RC 4 pp.; docketed by Wagner. Second RC marked “Copy”; docketed by Wagner. RC marked “Copy 3d” is docketed by Wagner as received 19 May. Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:288–90. For postscripts not on the RC but on second and third copies, see n. 7.



   
   Although the dey gave the men to the U.S. as a “present,” he charged a ransom of $6,500, which was paid by Tobias Lear in October 1803 (Lear to JM, 2 Dec. 1803 [DNA: RG 59, CD, Algiers, vol. 6]).



   
   O’Brien probably enclosed the Arabic original and two translations of Mustafa Dey’s 17 Oct. letter to Jefferson (DNA: RG 59, CD, Algiers, vol. 6) in the packet of his dispatches received at the State Department from Morris on 19 May 1803. The dey told Jefferson that O’Brien had asked him as a favor to have the pasha of Tripoli release the captured U.S. subjects and he then gave them to O’Brien to send to Jefferson as a present. He also expressed his dissatisfaction with Cathcart’s appointment as consul at Algiers and refused to receive him, as “his Character does not suit us as we know wherever he has remained that he has Created difficulties and brought on a war.” In a postscript the dey added that he had requested Morris to carry the letter (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:301).




   
   O’Brien may have been referring to his 22 Nov. 1799 letter to Smith, which discusses several methods of dealing with demands from the Barbary regencies (DNA: RG 59, CD, Algiers, vol. 6).



   
   Hassan Bashaw died on 15 May 1798 (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:250).



   
   For Tripoli’s detention of O’Brien and the Sophia, and for the capture of the Betsey, see ibid., 1:175–76.



   
   For the complaints against Bryan McDonogh, see King to JM, 14 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:316–17 and n. 2).



   
   O’Brien apparently did not enclose a copy of the certificate and passport with the RC, but he did append them to the copies. Dated 13 Oct., the passport asked American commanders to allow the imperial brig Monarca, carrying wheat to Tripoli, to enter unmolested (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:293). A second postscript is a suggested list of gifts to be sent with the four frigates to Tripoli and placed “at The disposal of Bryan McDonough,” including “india Muslin for turbants,” “20 pieces of fine Linnen,” ten quintals of coffee, one hundred loaves of sugar, “2 Services of China for The Pascha,” twelve other tea and coffee sets, sixteen quarter chests of assorted tea, “Sweet Mates &c,” “rum in bottles,” green coffee, “india dimity,” and “6 dozen of madras Handkerchifs,” for a total of $4,450. O’Brien stated that such gifts would be “of More Consequence on our affairs” than doubling the amount of cash sent to the pasha. He suggested similar items be sent to him to distribute at Algiers.



   
   A full transcription of this document has been added to the digital edition.

